DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s submission on 3/16/21 including amendments to claims 1, 3, 7, 13, and the addition of new claims 21-26.  Claims 1, 2, 6, 13, 14 and 22-26 are rejected.  Claims 3-5 and 21 are allowed.  Claims 6 and 22 are identical to each other and Applicant is advised that should claim 6 be found allowable, claim 22 would be objected to as being a substantial duplicate thereof.  Claims 7-12 are drawn to an invention other than the one previously claimed.  The change in dependence has changed the scope of the claims and are directed to a distinct and independent from the previously presented claims.  
Election/Restrictions
Newly submitted claims 7-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 7 discloses that the progression type is a function of an adjustment content R subtracted from a product of a scaled content duration and a scaling constant F.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,856,326 B1 (Zhai) and U.S. Patent No. 7,665,034 B2 (Levi Montalcini).
Referring to claim 1, Zhai discloses a process for facilitating user adaptive progressions through content, comprising: receiving a detected first user input motion (column 9, lines 35-63).  Zhai discloses the user scrolling through a document in response to a motion through an input 
Referring to claim 2, Zhai discloses that the detected first user input motion is detected by a touchpad of a remote control device (column 9, lines 4-9).
Referring to claims 6 and 22, Zhai discloses that the first progression type is a linear function of a scaled content duration remaining gL between a current location C in the content and an end location F for the content (reference numbers 1106, 1107, Figure 11, column 11, lines 39-46).  The linear function of step 1106 uses the nPage variable which indications a current page size H that is being scrolled which is in relation to the total document length.  Step 1107 also discloses a linear equation which takes into consideration the nPos, nMin, and nMax scrolling positions of the document.  The current location would the nPos and the end location F would be the nMax.
Claims 13 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai, Levi Montalcini and U.S. Publication No. 2015/0253961 A1 (Sutton).
Referring to claim 13, Zhai and Levi Montalcini do not disclose decelerating a 
progression through the content from a first intermediate location to a determined location D.  Sutton discloses decelerating a progression through the content from a first intermediate location to a determined location D and wherein the decelerating occurs based on two or more deceleration factors Q (page 11, paragraph 107, reference numbers 608, 606, Figure 6).  The speed slows to a termination point from a first location at which point the received information for a scrub input is determined in step 604.  The flowchart especially at steps 608 and 606 convey that multiple factors being determined leads to the step 610 at which point deceleration occurs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutton decelerating a progression through the content from a first intermediate location to a determined location D and wherein the decelerating occurs based on two or more deceleration factors Q.  Sutton discloses a technique for traversing frames of video data which would improve similar devices, including Levi Montalcini’s traversal and scrolling systems for traversing data.  Both these references are directed to varying scroll rates to access desired data.  
	Referring to claim 23, Zhai and Levi Montalcini do not disclose executing a slow scrub progression through the content.  Sutton discloses executing a slow scrub progression through the content when the first user input motion occurs within a first area defined by a first velocity threshold upper limit and a first sector array range (page 10, paragraph 103, paragraphs 105, 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutton executing a slow scrub progression through the content.   Sutton discloses a technique for traversing frames of video data which would improve similar devices, including Levi Montalcini’s traversal and scrolling systems for traversing data.  Both these references are directed to varying scroll rates to access desired data.
	Referring to claim 24, Zhai and Levi Montalcini do not disclose executing a fast scrub progression through the content.  Sutton discloses executing a fast scrub progression through the content when the first user input motion occurs within a first area defined by a second velocity threshold upper limit and a second sector array range (reference number 612, Figure 6 page 10, paragraph 103, paragraphs 105, 104).  The input is based on an upper threshold limit that surpasses the frame skipping threshold and covers a sector array range that includes the entire video information and traversal of non-adjacent frames.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutton a fast scrub progression through the content.   Sutton discloses a technique for traversing frames of video data which would improve similar devices, including Levi Montalcini’s traversal and scrolling systems for traversing data.  Both these references are directed to varying scroll rates to access desired data.
	Referring to claim 25, Zhai and Levi Montalcini do not disclose executing a slow swipe progression through the content.  Sutton discloses executing a slow swipe scrub progression through the content when the first user input motion occurs within a third area defined by a third velocity threshold upper limit and a third array sector range (Figures 4, page 7, paragraphs 74, 75).  A user’s dragging a finger from right to left can reverse the advance of display of progression of frames.  The third area being the reverse direction from right to left which represents a third array sector range that represents a range of frames going backwards.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutton a slow swipe progression through the content.  Sutton discloses a technique for traversing frames of video data which would improve similar devices, including Levi Montalcini’s traversal and scrolling systems for traversing data.  Both these references are directed to varying scroll rates to access desired data.
	Referring to claim 26, Zhai and Levi Montalcini do not disclose executing a fast swipe progression through the content.  Sutton discloses executing a fast swipe progression through the content when the first user input motion occurs within a fourth area defined by a fourth velocity threshold upper limit and a fourth array sector range (Figures 4, page 7, paragraphs 73, 76).  The fourth area can include left to right, up to down, and a fourth velocity threshold upper limit which is associated with rapid navigation associated with fast forward or playback.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Sutton a fast swipe progression through the content when the first user input motion occurs within a fourth area defined by a fourth velocity threshold upper limit and a fourth array sector range.  Sutton discloses a technique for traversing frames of video data which would improve similar devices, including Levi Montalcini’s traversal and scrolling systems for traversing data.  Both these references are directed to varying scroll rates to access desired data.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhai, Levi Montalcini, Sutton and U.S. Publication No. 2015/0363906 A1 (Huang).
Referring to claim 14, Zhai, Levi Montalcini and Sutton do not disclose that the two or more factors Q are determined based on an arc tangent curve.  Huang discloses that the two or more factors Q are determined based on an arc tangent curve (page 4, paragraphs 124, 125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Huang that the two or more deceleration factors Q are determined based on an arc tangent curve.  Zhai discloses that a curve is used to determine factors of speed of the input, thereby suggesting the use of curve data as factors for speed (Zhai, Figure 9).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 3 and 21, Zhai discloses receiving a detected user input motion, determining based on the first user input motion, a first progression type, wherein the first progression type corresponds to the desired rate of progression through the content.  Zhai does not disclose specific functions related to the first progression type.  Zhai discloses a power function but not a power function of a scaled content duration remaining gL between a current location C in the content and an end location E for the content.
Since claims 4 and 5 depend on claim 3 and include all of the limitations of this claim, claims 4 and 5 are considered allowable for the reasons in which claim 3 is allowable.
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
In response to the amendment, claims 3 and 7 disclose related but distinct inventions.  
Applicant’s arguments, see Claim Rejections – 35 U.S.C. 102, filed 2/26/21, with respect to the rejection(s) of claim(s) 1, 2 and 6 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levi Montalcini.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  
	All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 14, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143